Citation Nr: 1202368	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1993 to August 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida that denied entitlement to service connection for residuals of a blast injury to the back and neck, migraines and depression.

In April 2009, the Veteran testified at a hearing over which a Decision Review Office of the RO presided.  A transcript has been associated with his claims file.

The RO denied entitlement to service connection for an upper back muscle spasm in October 1996.  Evidence received more than one year after that decision includes diagnoses that were not previously considered, namely degenerative disc and joint disease.  A claim premised on a new diagnosis not considered in prior decisions is treated as a new claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  

The previous decision was based on the assertion that the Veteran had sustained an upper back disability as the result of a motorcycle injury in service.  His current claim was premised on an assertion that he sustained a blast injury to the neck, and he has submitted evidence of new diagnoses.  The new diagnoses are arguably elements pertaining to the previously denied claim, but Veteran is seeking service connection for residuals of a blast injury, and this is construed as a new claim.

At the DRO hearing, the Veteran's representative withdrew the Veteran's notice of disagreement with the denial of service connection for memory loss.  38 C.F.R. § 20.204(b) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

VA outpatient treatment records dated in November 2005 show that the Veteran had been injured in a motorcycle accident several weeks earlier and had been provided emergency and subsequent inpatient treatment at Oak Hill Hospital in Brooksville, Florida.  Records from Oak Hill Hospital are not in the claims file and it does not appear that they were requested.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (201).

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  

In his September 2008 notice of disagreement, the Veteran indicated that he was receiving ongoing treatment for his asserted disabilities at the VA Medical Center in Tampa, Florida, and at the VA outpatient clinic in Brooksville, Florida.  While outpatient treatment records from the Tampa VA Medical Center have been associated with the Veteran's claims file, it does not appear that records from the Brooksville VA outpatient clinic have been obtained.  The Board notes that among the Tampa VA medical records, there is one record included from the Brooksville VA outpatient clinic dated in May 2008, however, it is unclear whether this is exhaustive of all treatment undergone by the Veteran.  As such, treatment records of the Veteran from the Brooksville VA outpatient clinic must be obtained prior to appellate review by the Board.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of the existence of these additional VA treatment records).

A June 2008 VA spine examination report includes an opinion that the Veteran's cervical spine degenerative disc disease and degenerative joint disease was less likely than not caused by or a result of military service.  A March 2009 VA chiropractor's report concluded that the Veteran's degenerative changes were the direct result of the injuries the Veteran described which occurred in 1996 as they appeared to be 12 to 15 years in the making.  As the VA examiner did not have the opportunity to consider the chiropractor's opinion, and did not comment on the Veteran's report of a blast injury to the neck in service; an additional VA examination is required.   When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a release authorizing VA to obtain records of his treatment at Oak Hill Hospital.

If he does not provide necessary releases, tell him that he can obtain and submit the records himself.

If any requested records cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and of any further actions that will be undertaken.

2.  Obtain all records of the Veteran's treatment at Brooksville VA Community Based Outpatient Clinic. 

 If these records are unavailable or the search for these records otherwise yields negative results and further attempts to obtain these records would be futile, then this must be clearly documented in the claims file and the Veteran appropriately notified.

3.  Schedule the Veteran for a VA examination, preferably by a VA examiner that has not previously examined the Veteran, so as to ascertain the extent, nature, and etiology of his asserted cervical spine disability.  

The claims file, to include a complete copy of this Remand, must be made available to the examiner in conjunction with the examination.  The examiner should annotate his report to reflect review of the claims file was undertaken.  

A discussion of the Veteran's medical history, including his reports, should be included. 

The examiner should provide an opinion, as to whether any cervical spine disorder found on examination was at least as likely as not incurred in or aggravated by service.

The examiner should note the reported motorcycle accident in service, the Veteran's reports of an in-service blast injury, the June 2008 opinion of the VA examiner and the March 2009 opinion of the VA chiropractor.

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

The examiner should provide reasons for this opinion.  If the necessary opinion cannot be rendered without resort to speculation, the reasons for this conclusion must be provided, and the examiner should state whether additional evidence would permit the necessary opinion to be provided.

4.  Review the examination report to insure that it contains the findings sought in this remand and is based on an accurate history.

5.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



